Citation Nr: 1122528	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a dental disability involving the bottom teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1984 to September 1990 and from May 1991 until his retirement in November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in December 2009 and was remanded for additional development.  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  There is no competent and probative evidence that the Veteran has hypertension that is related to service.  Hypertension was not present within one year of the Veteran's discharge from service.

2.   Periodontal disease is not a disability for compensation purposes.

3.  No dental condition of the bottom teeth was present on VA dental examination in August 2006.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).

2.  A dental disability of the bottom teeth was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.381 (2010).

3.  The criteria for VA outpatient dental treatment on a one-time correction basis have not been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In an August 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, the service dental records, and the reports of VA examinations.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  He has indicated that he has no additional evidence to submit.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

	I.  Hypertension 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2010).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied." (Italics added.)  38 C.F.R. § 3.655(b) (2010).

The evidence supporting the Veteran's claim includes some of the service treatment records.  A dental health questionnaire reflects that in March 1998, a dentist indicated the Veteran was diagnosed with elevated blood pressure in March 1997.  It was reported he took medication for the condition for three to six months.  Elevated blood pressure readings were recorded on various occasions between 1993 and 2003.

The evidence against the Veteran's claim includes the service treatment records and the report of a VA examination conducted in August 2006.  When it was reported in March 1998 that the Veteran had been diagnosed with hypertension one year earlier, it was also noted his blood pressure was currently within normal limits, and he was not on medication at that time.  The Veteran denied having high blood pressure on a report of medical history in February 2005.  On the separation examination that month, blood pressure was 122/80.  

On VA examination in August 2006, the Veteran denied having high blood pressure.  Serial blood pressure readings were 110/80, 112/80 and 120/80.  The examiner concluded the Veteran did not have high blood pressure.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The only evidence supporting the Veteran's claim that he has hypertension is related to service consists of his own statements and in-service histories.  While he is competent to report his symptoms, the Veteran is not competent to render a diagnosis.  See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The in-service histories are not persuasive in light of otherwise negative clinical findings.  Inasmuch as the most probative evidence fails to establish the Veteran currently has hypertension, the preponderance of the evidence is against the claim and service connection is denied.  See Brammer, 3 Vet. App. 223, 225.  In this case, the medical evidence does not support the claim.

The Board notes that pursuant to its December 2009 remand, the Veteran was scheduled for an examination to ascertain whether the Veteran has hypertension that is related to service.  While an examination was scheduled for March 2010, the record reflects the fact that the Veteran failed to report for it.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims (Court) noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the Veteran voluntarily declined to report for a VA examination that might have assisted him in establishing his claim.  He has not indicated a reason for not reporting, nor has he indicated a desire to report.  His failure to report for the VA examination also provides a sufficient basis on which the claim may be denied.  See 38 C.F.R. § 3.655.

	II.  Dental disability 

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Board will address the claim both for the purpose of disability compensation and for the purpose of outpatient dental treatment.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The record shows the Veteran was treated during service for caries and gingivitis.  It was also noted he received a bridge.  

The fact remains, however, that service connection for periodontal disease for compensation purposes is precluded by law.  See 38 C.F.R. § 3.381.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  

To the extent the Veteran had any other dental condition of the bottom teeth in service, it is significant to point out that following the VA dental examination in August 2006, the examiner stated the Veteran had no dental pathology to render a diagnosis.

Under the circumstances, service connection for the Veteran's dental disorder/condition for compensation purposes must be denied.  

Notwithstanding the aforementioned, the Veteran may be entitled to service connection for the purpose of receiving VA outpatient dental treatment where he or she qualifies under one of the categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, such as Veterans having a compensable  service-connected condition (Class I eligibility); Veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a certain period after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2010).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that outpatient dental services and treatment, and related dental appliances, shall be furnished for dental condition or disability which:  (A) is service connected and compensable in degree; or (B) is service connected, but not compensable in degree, if:  (i) the dental condition or disability is shown to have been in existence at the time of the Veteran's discharge or release from active military, naval, or air service; (ii) the Veteran had served on active duty for a period of not less than 180 days, or in the case of a Veteran who served on active duty during the Persian Gulf War, 90 days immediately before such discharge or release; and (iii) application for treatment is made within 90 days after such discharge or release, except that (1) in the case of a Veteran who entered active military, naval, or air service within 90 days after the date of such Veteran's prior discharge or release from service, application may be made within 90 days from the date of such Veteran's subsequent discharge or release from such service, and (2) if a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction; and the Veteran's Certificate of Discharge or release from active duty does not bear a certification that the Veteran was provided, within the 90-day period immediately before the date of such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental services and treatment indicated by the examination to be needed.  (C) Is a service connected dental condition or disability due to combat wounds or other service trauma, or of a former POW; (D) Is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active military, naval, or air service; (E) is a nonservice-connected condition or disability of a Veteran for which treatment was begun while such Veteran was receiving hospital care under this chapter and such services and treatment are reasonably necessary to complete such treatment; or where (F) The Veteran is a former POW who was detained or interned for a period of not less than 90 days; (G) The Veteran has a service-connected disability rated as total; or where (H) The dental treatment is medically necessary (i) in preparation for a hospital admission, or (ii) for a Veteran otherwise receiving care or services under this chapter.  38 U.S.C.A. § 1712 (West 2002).

The provisions of 38 C.F.R. § 17.161 provide that outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth as follows:  (a) Class I.  Those having a service-connected compensable disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment, and no restriction as to the number of repeat episodes of treatment.  (b) Class II(I)(i).  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, only if:  (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after discharge or release; (C) The Certificate of Discharge or release does not bear certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays and all appropriate dental treatment indicated by the examination to be needed), and (D) Department of the Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  Class II(I)(ii).  Those Veterans discharged from their final period of active service after August 12, 1981, who had reentered active military service within 90 days after the date of discharge or release from a prior period of active military service may apply for treatment of a service-connected noncompensable dental condition relating to any such periods of service within 90 days from the date of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction.  (c) Class II(a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  (d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected condition or disability.  (e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.  (f) Class II (Retroactive).  Any Veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions:  (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR treatment authorized will be completed on a fee-basis status.  (g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  (h) Class IV.  Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.  (i)  Class V.  A Veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in 38 C.F.R. § 17.47(g).  (j) Class VI.  Any Veteran scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C.A. may receive outpatient dental care which is medically necessary, i.e., as for a dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161 (2010).

In this case, it is clear that, based on the evidence of record, the Veteran was discharged from military service under honorable conditions after having served a period of greater than 180 days.  During his final period of service, the Veteran received ongoing dental treatment for conditions which were presumably still in existence at the time of his discharge.  In this regard, the Board notes that on report of medical assessment in February 2005, the Veteran stated he had dental problems, and referred to a missing bridge and possible cavities.  The separation examination refers to treatment being in progress.  

However, it was indicated on the August 2006 VA examination that the Veteran related he had root canal therapy, and a post was placed, and a new bridge was placed from teeth number 18 to 20.  He stated there was no current problem.  The Veteran noted he was not receiving treatment for the condition, and there were no current symptoms and no functional impairment from the condition.  Regarding an unspecified bottom tooth condition, the examiner stated there was no diagnosis because there was no pathology to render a diagnosis.  Thus, no condition is present requiring treatment, and the claim must be denied.

	III.  Additional considerations

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for hypertension is denied.

Service connection for a dental disability involving the bottom teeth, to include for treatment purposes, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


